Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1-21 have been examined and are addressed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,688,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-21 are drawn to method, computing device, non-transitory media, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, 8 and 15 recite “providing a clinical structured report template for medical examination based on received user selection input of the medical examination, the clinical structure report template associated with the medical data comprising medical examination data points for the selected medical examination, wherein the clinical structured report template is automatically pre-populated with default normal data points corresponding to the medical examination data points”, “receiving one or more abnormal data points related to the one or more of the medical examination data points based on the medical examination of the patient”, “automatically generating a clinical structured report based on the clinical structured report template wherein the generated clinical structured report included modifications to one or  more automatically pre populated default normal data points in the clinical structured report templates based on the abnormal data points”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”, additionally it falls under mathematical concepts also. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computing device”, “memory”, “non-transitory computer readable medium”, “processor” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “generating and outputting executable instructions for a graphical user interface display on a clinical structured report” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 27 where “he functions are performed by a processor such as a computer or an electronic data processor in accordance with code such as computer program code, software, and/or integrated circuits that are coded to perform such functions, unless otherwise indicated”.
Paragraph 33 recites “The interface device 102 preferably includes a processor, one or more data communications devices (e.g., modems, network interfaces, etc.), a monitor (e.g., CRT, LCD display, etc.), and one or more input devices (e.g., a mouse and/or a keyboard). It is envisioned that attached to the client computer may be other devices such as random-access memory (RAM), read-only memory (ROM), a video card, bus interfaces, printers, and the like”.
Paragraph 45 recites “the report may be generated on a screen or other suitable electronic display, in a paper printout, in an electronic document, on a storage medium, or in any other suitable format”.
The claims recite the additional element of “generating and outputting executable instructions for a graphical user interface display on a clinical structured report” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14 and 16-21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et at (2006/0041836) in view of McCartney (5,778,345).
With respect to claim 11 Gordon teaches a method of automatically generating clinical structured reports based on clinical structured report templates, the method implemented by one or more report management computing devices, the method comprising: 
providing a clinical structured report template for a medical examination based on a received user selection input of the medical examination, the clinical structured report template associated with medical data comprising medical examination data points for the selected medical examination, wherein the clinical structured report template is automatically pre-populated with default normal data points corresponding to the medical examination data points (Gordon paragraph 60 “Our system allows the user to produce structured documents based on structured templates. It uses a knowledge tree for selecting and inserting information into a structured document. The structured templates and structured documents in the preferred embodiment relate to medicine. Templates give structure to the documentation process and to finished documents. Templates may or may not contain information other than structure. Information in templates can be in the nature of a list with default (normal) information, where the user can modify the default information to describe a non-default (abnormal) finding. Information can be in the form of choices, where the user can select the appropriate choice. Choices may be exclusive (only one choice can be selected) or non-exclusive (multiple choices may be selected). A choice may contain default information, where the user can modify the default information”); 
receiving one or more abnormal data points related to one or more of the medical examination data points based on the medical examination of a patient (Gordon paragraph 43 “obtain more than abnormal conditions”); 
automatically generating a clinical structured report based on the clinical structured report template, wherein the generated clinical structured report includes modifications to one or more of the automatically pre-populated default normal data points in the clinical structured report template based on the abnormal data points (Gordon paragraph 37 “reports” paragraph 103 “where the user needs to modify existing templates or items in the Knowledge Tree, or where the user needs to create new templates, or add items in the Knowledge Tree, the program provides a set of tools for accomplishing these tasks, including the creation of the tags that are used in the Document Editor.”); and 
Gordon does not explicitly teach t generating and outputting executable instructions for a graphical user interface display of the clinical structured report.
McCartney teaches A menu module or procedure 300 provides a user interface menu for enabling a user to choose among a number of additional modules, most of which utilize the assessments (see for example McCartney column 12 lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gordon and McCartney at the time of filing with the motivation of efficiently allocating health resources (McCartney Abstract). The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 8 is rejected as above.
Claim 15 is rejected as above.With respect to claim 2 Gordon teaches the method of claim 1 further comprising: providing a default collection of abnormal data points; and receiving the one or more abnormal data points based on another received user selection input from the default collection of abnormal data points (Gordon paragraph 60 “Our system allows the user to produce structured documents based on structured templates. It uses a knowledge tree for selecting and inserting information into a structured document. The structured templates and structured documents in the preferred embodiment relate to medicine. Templates give structure to the documentation process and to finished documents. Templates may or may not contain information other than structure. Information in templates can be in the nature of a list with default (normal) information, where the user can modify the default information to describe a non-default (abnormal) finding. Information can be in the form of choices, where the user can select the appropriate choice. Choices may be exclusive (only one choice can be selected) or non-exclusive (multiple choices may be selected). A choice may contain default information, where the user can modify the default information”).
Claim 9 is rejected as above
Claim 16 is rejected as above.With respect to claim 3 Gordon teaches the method of claim 1 further comprising: providing visually highlighting of the modifications to one or more of the automatically pre-populated default normal data points in the clinical structured report template based on the abnormal data points on the graphical user interface (Gordon paragraph 74).

Claim 10 is rejected as above.
Claim 17 is rejected as above.With respect to claim 4 Gordon teaches the method of claim 1, wherein the clinical structured report further comprises additional data related to the medical examination, wherein the additional data comprises one or more of image data, audio data, or video data related to the medical examination, or data points corresponding to prior medical examination data from a prior medical examination of the patient displayed on the graphical user interface (Gordon paragraph 115).
Claim 11 is rejected as above.
Claim 18 is rejected as above.
With respect to claim 5 Gordon teaches the method of claim 1 further comprising: distributing the clinical structured report to one or more remote recipients over a network (Gordon paragraph 131).
Claim 12 is rejected as above.
Claim 19 is rejected as above.With respect to claim 6 Gordon teaches the method of claim 1 further comprising: generating an automated billing statement based on the clinical structured report (Gordon paragraph 17).
Claim 13 is rejected as above.
Claim 20 is rejected as above.With respect to claim 7 Gordon teaches The method of claim 1, wherein the one or more abnormal data points related to one or more of the medical examination data points based on the medical examination are received based on a user interaction with the graphical user interface (Gordon paragraph 113).
Claim 14 is rejected as above.
Claim 21 is rejected as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/           Primary Examiner, Art Unit 3626